Jenks, P. J.:
After the lapse of almost two years the temporary administrator has obtained a decree of his intermediate accounting. He was the sole petitioner therefor, none supported him, and of the five legatees who appeared upon citation, three opposed the petition. The temporary administrator had no absolute right to an intermediate accounting, although the Surrogate’s Court could order him to account at any time.
We perceive no reason why this petition should have been granted. The precise and controlling word of the term “ temporary administrator ” is “ temporary,” in that his powers are to preserve, not to administer. (Riegelman v. Riegelman, 4 Redf. 492.) When the letters of such an officer are revoked, or the executor qualifies, or an administrator in chief is appointed, as the case may be, then the temporary administrator must account. (Jessup-Redf. Surr. 663; Heaton Surr. 504.)
The decree is reversed and the proceedings are held in abeyance until the appointment of an executor or administrator in chief, who should be made a party, with authority to examine the entire accounts from the date of the appointment of the temporary administrator, without costs of this appeal to any party.
Mills, Rich, Blackmar and Kelly, JJ., concurred.
Decree of the Surrogate’s Court of Dutchess county reversed and proceedings held in abeyance until the appointment of an executor or administrator in chief, who should be made a party to this proceeding, with authority to examine the entire accounts from the date of the appointment of the temporary administrator, without costs of this appeal to any party.